Case: 2:18-cv-00136-EAS-EPD Doc #: 235 Filed: 09/08/20 Page: 1 of 1 PAGEID #: 12234




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 IN RE: E. I. DU PONT DE
 NEMOURS AND COMPANY C-8
 PERSONAL INJURY LITIGATION,
                                                     Civil Action 2:13-md-2433
                                                     JUDGE EDMUND A. SARGUS, JR.
                                                     Magistrate Judge Elizabeth Preston Deavers


 This document relates to: Angela and Teddy Swartz v. E. I. du Pont de
 Nemours and Company, Case No. 2:18-cv-136.



                           DISPOSITIVE MOTIONS ORDER NO. 40

        This matter is before the Court on Defendants’ Motion for Judgment as a Matter of Law

 (ECF No. 178). Defendant moved under Rule 50 of the Federal Rules of Civil Procedure in open

 court during the trial in this matter. For the reasons set forth on the record during trial, the Court

 DENIES Defendant’s Motion (ECF No. 178).

        IT IS SO ORDERED.


 9/8/2020                                       s/Edmund A. Sargus, Jr.
 DATE                                           EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE
